Citation Nr: 0101744	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Reno, Nevada 
which denied service connection for PTSD.


REMAND

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD under 
38 C.F.R. § 3.304(f) (2000), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (2000) (diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  The VA regulation was changed in June 
1999 to conform to the U.S. Court of Appeals for Veterans 
Claims (Court) determination in Cohen v. Brown, 10 Vet. App. 
128 (1997).  

In approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor(s) 
and as to whether the remaining elements required to support 
the diagnosis of PTSD have been met.  

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors has been 
accepted as established by the record and the medical 
examiner must be instructed that only those events may be 
considered in determining whether the veteran was exposed to 
a stressor and what the nature of the stressor or stressors 
was to which the veteran was exposed.  In other words, if the 
adjudicators determine that the record does not establish the 
existence of an alleged stressor or stressors in service, a 
medical examination to determine whether PTSD due to service 
is present would be pointless.  Likewise, if the examiner 
renders a diagnosis of PTSD that is not clearly based on 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  See also Moreau v. Brown, 
9 Vet. App. 389 (1996) (neither noncombat claimant's 
testimony alone nor medical statements finding a relationship 
between claimant's recitation of claimed stressors and a 
diagnosis of PTSD can qualify as corroborating evidence of a 
stressor).

Regarding noncombat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor, nor can credible 
supporting evidence of the actual occurrence of an inservice 
stressor consist solely of after-the-fact medical nexus 
evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran's service personnel records show that he served 
in Korea from May 1966 to June 1967.  These records further 
reflect that he served in Panama and at Fort Lewis, 
Washington.  His DD Form 214 shows that he was awarded the 
National Defense Service Medal and the Armed Forces 
Expeditionary Medal (Korea).  There is nothing in the record 
that demonstrates that the veteran served in combat during 
his period of service.

While the veteran's service medical records are negative for 
a diagnosis of a psychiatric disability, they do show that he 
was taking Librium and that he wanted to see a psychiatrist 
in November 1967.  In February 1968, it was noted that he was 
very apprehensive and that he was having problems in his 
unit.

A post-service VA outpatient treatment record shows that the 
veteran was assessed as having PTSD in November 1997.

The veteran has described many alleged stressors during 
service.  In a statement in support of claim received in May 
1998, the veteran described the in-service stressors that he 
experienced during his tour of duty at Camp Casey, Korea, in 
March 1966.  These stressors included being upset at having 
to carry a radio because he was not trained for this and 
fearing for his life because he was given only three rounds 
of ammunition with which to defend himself while on guard 
duty.

The veteran has also described the in-service stressors that 
he experienced during his tour of duty at Camp Kaiser, Korea, 
in September 1966.  These stressors again included fearing 
for his life because he was given only three rounds of 
ammunition with which to defend himself while on guard duty, 
being attacked by a group of Koreans in an attempted robbery, 
and fearing for his life after hearing about sniper attacks 
and a convoy which was ambushed.

The veteran has also described the in-service stressors that 
he experienced during his tour of duty at Fort Goulick, 
Panama.  These stressors included doing "dirty work" for 
two weeks, keeping civilians off minefields, and being sent 
to a mental health clinic by a Second Lieutenant after a 
confrontation with him. 

In a statement received in September 1998, the veteran 
described other in-service stressors that he experienced 
during his period of service.  These stressors included 
fearing for his father's life because he was serving in 
Vietnam, being extremely upset at the death of two friends 
who had died in Vietnam and then visiting the parents of one 
these friends.

At a June 1999 hearing, the veteran testified about other in-
service stressors that he experienced during his service in 
Korea.  These stressors included fearing for his life in 
Korea because American soldiers were killed all the time 
there and being cursed at and having eggs thrown at him by 
people who thought he had served in Vietnam when he returned 
to the United States from Korea.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but  
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In order for the veteran to succeed in this claim, at least 
one or more of the veteran's alleged stressors must be 
verified.  This verified stressor(s), and not an unverified 
alleged stressor or an event that does not constitute a 
"stressor," must then form the basis of a diagnosis of 
PTSD.  The Board believes that in light of the new criteria, 
additional development, as specified below, is warranted.  
Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers 
who may have treated him for PTSD.  After 
obtaining any necessary releases, the RO 
should attempt to obtain copies of all 
pertinent treatment records that are not 
already of record.

2.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

3.  The veteran should be asked to list 
all of the alleged traumatic events 
during his service in one comprehensive 
and all-inclusive declaration.  The 
traumatic events should be numbered and 
include a complete statement containing 
as much detail as possible.  The veteran 
should be asked to provide (to the best 
of his ability) any specific details to 
each of the claimed stressful events 
noted above, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  He may wish to submit statements 
from fellow servicemen to corroborate his 
alleged stressors in Korea, Panama or the 
United States.  The veteran is advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.

4.  Only if the veteran has provided 
sufficient detail to permit meaningful 
research to be performed, the RO should 
attempt to confirm any of the stressors 
supplied by the veteran through all 
appropriate channels, such as the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia, 22150.  

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a confirmed 
stressor or stressors in service and, if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors 
during service, the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors during 
service, the RO should arrange for the 
veteran to be accorded an examination by 
a psychiatrist to determine the diagnoses 
of all psychiatric disorders that may be 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examiner in 
conjunction with the examination must 
review the claims folder or the pertinent 
medical records contained therein.  If 
possible, the examiner should provide 
specific response to the following 
questions:

(a) Does the veteran have a 
psychiatric disability?

(b) If a diagnosis of PTSD is 
appropriate, the examiner should 
specify the credible "stressor(s)" 
cited by the RO that have caused the 
disorder.

(c) The examiner may also comment as 
to whether any event claimed by the 
veteran as a stressor or stressors 
and confirmed by the RO are of the 
quality required to produce PTSD. 

7.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.

8.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of service connection for PTSD.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The attention of the 
RO is respectfully invited to the 
discussion above concerning development 
of records pertaining to events alleged 
as "stressors", and the determination 
as to when it is reasonably certain that 
such records do not exist or that further 
efforts to obtain those records would be 
futile.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent Court decisions 
that are subsequently issued should be 
considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



